Appeal from an award of compensation under the Workmen’s Compensation Law. The accident happened at eight p. m. on October 31, 1932, while claimant was putting electric lights, known as yard markers, on engine numbered 2789 in the engine house at Ravena. This engine had been called for work in the yard and was to go out in the yard that night at twelve o’clock. The State Industrial Board has found that at the time of the accident engine numbered 2789 was out of interstate commerce, that it had been taken out of such commerce on October 5, 1932, for its regular quarterly inspection and repairs and had not been definitely reassigned to such service and that the repairs were not fully completed. It also found that the claimant was not engaged in interstate commerce or in any work so closely identified therewith as to be a part thereof. The appellant urged below and presses now that the State Industrial Board was without power to make the award under review because the State is exclusively controlled by the Federal Employers’ Liability Act and that claimant was engaged in a Federal task when he sustained his injury. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.